Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding 112a rejection of claims 1-3:

    PNG
    media_image1.png
    242
    783
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for amending claim 1 in order to clearly show the connections between the optical detector array and the read out integrated circuit but these amendments don’t overcome the 112a rejection. Paragraphs 49 and 51 don’t show support for the optical detector array and the read out integrated circuit to perform time division multiplexing on the first digital signal and the second digital signal. Thus the rejection is maintained. Further details on the rejection is posted below. 
Applicants’ remarks regarding claim 1:

    PNG
    media_image2.png
    167
    791
    media_image2.png
    Greyscale

	The examiner considers the applicants’ remarks regarding reference Puleri but based on the current amendments, the remarks are considered moot under new grounds of rejection as this 
Applicants’ further remarks regarding claim 1:

    PNG
    media_image3.png
    138
    792
    media_image3.png
    Greyscale

The examiner considers the applicants’ remarks but based on the amendments made to the claim, these remarks are now moot under new grounds of rejection as posted in the updated office action below.
Claim Objections
Claim 1 states that the optical receiver receives an “active optical signal” and a “passive optical signal”. According to paragraph 39 and Fig. 6, the “active optical signal” is used for “active” sensing which takes place when an optical transmitter 140 illuminates the optical scene 156 and this “active optical signal” is received by the sensing system. According to claim 1 there is no limitation stating the presence of an optical transmitter (optical transmitter 140) in order for the “active optical signal” to be present within claim 1. The applicant is requested to incorporate such supporting claim language in order to stay consistent with the scope of the invention. 
Furthermore, claim 1 states that the passive optical signal includes unwanted electromagnetic radiation. According to paragraph 39, there is electromagnetic radiation received other than “natural” radiation from the scene, but there is no language stating what the “unwanted electromagnetic radiation” is. The applicant is requested to show the supporting paragraphs describing these “unwanted electromagnetic” radiation and what they comprise in 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states, “a timing circuit for controlling timing of the optical detector array and the read out integrated circuit to perform time division multiplexing on the first digital signal and the second digital signal”. The applicant provides support for these amendments in paragraphs 49 and 51 of the submitted disclosure. First, paragraph 49 states time division multiplexing is to separate the active images from each other and from the passive images (i.e., with an optical transmitter 140 or a radio frequency transmitter 145, or both). According to Fig. 6, this is performed by timing circuit 160 which is coupled to optical transmitter 140 and RF transmitter 145. Second, there is no shown support for controlling the optical detector array and the read out circuit “to perform time division multiplexing on the first digital signal and the second digital signal”. According to paragraph 51, “the ranging circuit may include a timing circuit 160 for controlling the timing of pulses transmitted by the optical transmitter 140 and the radio frequency transmitter 145, …for controlling the optical detector array 135 and read out integrated circuit 127 to perform time of flight measurements”. The optical detector array and read out circuit are not shown to perform time division multiplexing on the first and second digital signals. As per paragraph 49 and 51, the time division multiplexing is being performed on the transmitted signals whereas the first and second digital signals are received signals.
Claims 2 and 3 are also rejected under 112a by way of dependence on claim 1.
Allowable Subject Matter
Claims 4-20 are allowed over the prior arts of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 10094855) in view of Schuetz (A Promising Outlook for Imaging Radar) in further view of Raynor (US 2017/0187721).
Regarding claim 1, Fuhr teaches a sensing system (Fig. 2), comprising: a radio frequency (RF) antenna array for receiving an RF signal of an optical scene (Fig. 2, using RF antenna array 23); an RF to optical converter for converting the received RF signal to a first optical signal (Fig. 2, converter 25; Col. 8, lines 10-15); an optical receiver for receiving an optical signal of the optical scene (Fig. 2, using optical receiver 28) and producing a second optical signal (Fig. 2, output from the optical receiver), wherein the second optical signal includes a passive optical signal (Col. 8, lines 19-24); an optical beam combiner (Fig. 2, beamsplitter/combiner 29A) optically coupled to the RF to optical converter and to the optical receiver for optically combining the first optical signal and the second optical signal to produce a combined optical signal (Fig. 2, 29A combines outputs from 25 and 28) having different wavelength ranges corresponding to a first wavelength range and a second wavelength range different from the first wavelength range (Col. 6, lines 26-36, wavelength interval for radio frequency is different from the wavelength interval for visible frequency); and a processing circuit electrically coupled to receive the combined optical signal for said different wavelength ranges for displaying both the signals on a display (Fig. 2, display screen 30 displays the combined image 24).  
Although Fuhr teaches displaying the combined RF and optical signals, Fuhr doesn’t show the second optical signals includes active and passive optical signals and wherein the passive optical signal includes unwanted electromagnetic radiation generated from a source other than the optical scene and an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge; a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting different digital signals proportional to the measured charge; and a processing circuit electrically coupled to the read out integrated circuit for displaying both the digital signals on a display-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021.  
Schuetz teaches an apparatus (Fig. 9) wherein the second optical signal includes active optical signal and a passive optical signal (Page 94, Exploring Photonic Techniques: approaches that use photonic techniques to yield imaging arrays, both passive and active), wherein the passive optical signal includes unwanted electromagnetic radiation generated from a source other than the optical scene (Page 94, Passive Imaging: last paragraph and Figs. 3 and 4 show the optical images received) and also teaches receiving signals at different wavelength ranges (Fig. 6 shows RF pulses launched and optical pulses launched (different wavelength ranges)) comprises an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge (Fig. 9, Optical Imaging section comprises the detector array on the output side); a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting different digital signals proportional to the measured charge (Fig. 9, read out circuit ADC converting to different digital signals in Digitization Circuit); and a processing circuit electrically coupled to the read out integrated circuit for displaying both the digital signals on a display (Figs. 3 and 4 shows displaying the digital signals after receiving both Visible and mmW signals)-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Fuhr and incorporate the structure of the apparatus as taught by Schuetz in order to properly form the visualization of the field of view.
Fuhr in view of Schuetz doesn’t explicitly teach a timing circuit for controlling timing between the transmitted and received signal.
Raynor teaches a timing circuit for controlling timing between the transmitted and received signals (paragraph [0049], lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Fuhr in view of Schuetz and incorporate the timing circuit taught by Raynor in order to control timing between the transmitted and received signals (Raynor: paragraph [0049].
Regarding claim 2, Fuhr in view of Schuetz in further view of Raynor teaches the sensing system of claim 1, wherein Schuetz teaches further comprising a radio frequency transmitter, configured to illuminate a radio frequency scene within a field of view of the second imaging radio frequency receiver (Fig. 6 shows launching RF pulse (see description below Fig. 6 step b) that scatters from objects in the scene and reaches the sensing system).  
Regarding claim 3, Fuhr in view of Schuetz in further view of Raynor teaches the sensing system of claim 2, wherein Schuetz teaches further comprising a ranging circuit for measuring a first time of flight, between a radio frequency pulse emitted by the radio frequency transmitter and a signal, from the optical detector array, corresponding to a reflection from the radio frequency scene of the radio frequency pulse (Fig. 6, see description below the figure (active imager), steps a-d show performing ranging using the RF transmitter and producing an image (see Image Reconstruction in Fig. 6) based on the reflected signals; also see the introductory paragraph in page 91, search of objects of interest...this is accomplished by scanning the beam over a defined region and using time of flight to determine the range of objects within the beam...).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        


/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637